                                         Case 3:15-cv-02529-EMC Document 162 Filed 09/17/20 Page 1 of 18




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CTIA - THE WIRELESS ASSOCIATION,                  Case No. 15-cv-02529-EMC
                                   8                    Plaintiff,
                                                                                           ORDER GRANTING PLAINTIFF’S
                                   9             v.                                        MOTION FOR JUDGMENT ON THE
                                                                                           PLEADINIGS
                                  10     CITY OF BERKELEY, et al.,
                                                                                           Docket No. 143
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          In 2015, the City of Berkeley passed an ordinance that “requires cell phone retailers to
                                  15   inform prospective cell phone purchasers that carrying a cell phone in certain ways may cause
                                  16   them to exceed Federal Communications Commission guidelines for exposure to radio-frequency
                                  17   radiation.” CTIA – The Wireless Ass’n v. City of Berkeley, 928 F.3d 832, 836 (9th Cir. 2019).
                                  18          Plaintiff CTIA – The Wireless Association previously moved for a preliminary injunction
                                  19   to stay enforcement of the ordinance. CTIA argued that the ordinance violated its First
                                  20   Amendment rights and further was preempted by federal law. This Court initially granted the
                                  21   motion in part because it found certain language in the ordinance problematic. But after the City
                                  22   modified its ordinance to delete that language, the Court dissolved the preliminary injunction.
                                  23   CTIA then appealed. After the Ninth Circuit affirmed on appeal, CTIA sought relief from the
                                  24   Supreme Court. The Supreme Court remanded to the Ninth Circuit, instructing it to consider a
                                  25   recently issued Supreme Court decision. On remand, the Ninth Circuit again affirmed. See id.
                                  26          Currently pending before the Court is CTIA’s motion for judgment on the pleadings.
                                  27   CITA argues that, “in December 2019 [i.e., after the Ninth Circuit’s most recent affirmance], the
                                  28   Federal Communications Commission (‘FCC’) issued an Opinion and Order on radiofrequency
                                         Case 3:15-cv-02529-EMC Document 162 Filed 09/17/20 Page 2 of 18




                                   1   (‘RF’) emissions that upends the landscape of this case in several important ways, fatally

                                   2   undermining the City’s arguments in defense of the Ordinance and the very basis on which the

                                   3   Ninth Circuit affirmed this Court’s decision.” Mot. at 1 (citing In re Proposed Changes in the

                                   4   Commission’s Rules Regarding Human Exposure to Radiofrequency Electromagnetic Fields, FCC

                                   5   19-126 (Dec. 4, 2019)).

                                   6          Having considered the parties’ briefs, the statement of interest submitted by the United

                                   7   States, and the oral argument of counsel, the Court hereby GRANTS CTIA’s motion. The Court

                                   8   concludes that Berkeley’s ordinance, as drafted, is preempted by the FCC’s regulatory actions.

                                   9                      I.       FACTUAL & PROCEDURAL BACKGROUND

                                  10   A.     City Ordinance

                                  11          The City ordinance at issue provides in relevant part as follows:

                                  12                  A Cell phone retailer shall provide to each customer who buys or
Northern District of California
 United States District Court




                                                      leases a Cell phone a notice containing the following language:
                                  13
                                                               The City of Berkeley requires that you be provided
                                  14                           the following notice:
                                  15                           To assure safety, the Federal Government requires
                                                               that cell phones meet radio frequency (RF) exposure
                                  16                           guidelines. If you carry or use your phone in a pants
                                                               or shirt pocket or tucked into a bra when the phone is
                                  17                           ON and connected to a wireless network, you may
                                                               exceed the federal guidelines for exposure to RF
                                  18                           radiation. Refer to the instructions in your phone or
                                                               user manual for information about how to use your
                                  19                           phone safely.
                                  20   Docket No. 59-2 (Berkeley Mun. Code § 9.96.030(A)).

                                  21          As the Ninth Circuit noted,

                                  22                  [t]he ordinance requires that the compelled disclosure be provided
                                                      either on a prominently displayed poster no less than 8 1/2 by 11
                                  23                  inches with no smaller than 28-point font, or on a handout no less
                                                      than 5 by 8 inches with no smaller than 18-point font. . . . [A] cell
                                  24                  phone retailer may include additional information on the poster or
                                                      handout if it is clear that the additional information is not part of the
                                  25                  compelled disclosure.
                                  26   CTIA, 928 F.3d at 838.

                                  27          CTIA challenges the City ordinance on two grounds: (1) that it is compelled speech that

                                  28   violates the First Amendment and (2) that it is preempted “because it stands as an obstacle to the
                                                                                          2
                                         Case 3:15-cv-02529-EMC Document 162 Filed 09/17/20 Page 3 of 18




                                   1   balance struck by the FCC on two federal policies: safeguarding against potential health risks from

                                   2   RF energy emitted from cell phones, on the one hand, and maintaining a robust and efficient,

                                   3   nationwide, wireless communication system (which itself carries significant benefits for

                                   4   consumers and public safety).” Compl. ¶ 139.

                                   5   B.     Preliminary Injunction Orders and Ninth Circuit Appeal

                                   6          As noted above, CTIA moved this Court for a preliminary injunction. The Court held that

                                   7   certain language in the ordinance (regarding risk to children) was likely preempted but otherwise

                                   8   there did not appear to be any preemption concerns at the time. The Court further found that

                                   9   CTIA was not likely to succeed on the merits of its First Amendment claim. The Court thus

                                  10   enjoined the ordinance “unless and until the sentence in the City notice regarding children safety is

                                  11   excised from the notice.” CTIA – The Wireless Ass’n v. City of Berkeley, 139 F. Supp. 3d 1048,

                                  12   1075 (N.D. Cal. 2015).
Northern District of California
 United States District Court




                                  13          Subsequently, the City removed the problematic language from the ordinance, and the

                                  14   Court therefore dissolved the preliminary injunction. CTIA appealed. After the Ninth Circuit

                                  15   affirmed on appeal, CTIA sought relief from the Supreme Court. The Supreme Court remanded to

                                  16   the Ninth Circuit, instructing it to consider a recently issued Supreme Court decision. On remand,

                                  17   the Ninth Circuit again affirmed in a decision issued in July 2019. See generally CTIA, 928 F.3d

                                  18   at 832. Below the Court briefly summarizes the Ninth Circuit’s analysis on the likelihood of

                                  19   success on the merits.

                                  20          1.      First Amendment

                                  21          On the First Amendment claim, the Ninth Circuit held that Zauderer v. Office of

                                  22   Disciplinary Counsel, 471 U.S. 626, 651 (1985), provided the governing standard, and not Central

                                  23   Hudson Gas & Electric Corp. v. Public Service Commission of New York, 447 U.S. 557 (1980).

                                  24   “Under Zauderer, . . . the government may compel truthful disclosure in commercial speech as

                                  25   long as the compelled disclosure is ‘reasonably related’ to a substantial governmental interest and

                                  26   involves ‘purely factual and uncontroversial information’ that relates to the service or product

                                  27   provided.” CTIA, 928 F.3d at 842.

                                  28          The Ninth Circuit held that CTIA was not likely to succeed on its First Amendment claim
                                                                                         3
                                         Case 3:15-cv-02529-EMC Document 162 Filed 09/17/20 Page 4 of 18




                                   1   under Zauderer. First, there was a substantial governmental interest behind the compelled

                                   2   disclosure: “There is no question that protecting the health and safety of consumers is a substantial

                                   3   governmental interest,” and the City ordinance was designed to “further that interest.” Id. at 845.

                                   4           Second, the Ninth Circuit held that the compelled disclosure required by the City’s

                                   5   ordinance was factual and uncontroversial. “The text of the compelled disclosure is literally true.”

                                   6   Id. at 847. And even though “a statement may be literally true but nonetheless misleading,” id.,

                                   7   the Ninth Circuit was not persuaded by CTIA’s contention that the ordinance was inflammatory

                                   8   and misleading. For example, the first sentence of the compelled disclosure “tells consumers that

                                   9   cell phones are required to meet federal ‘RF exposure guidelines’ in order ‘[t]o assure safety.’ Far

                                  10   from inflammatory, this statement is largely reassuring” because “[i]t assures consumers that the

                                  11   cell phones they are about to buy or lease meet federally imposed safety guidelines.” Id.

                                  12           The Ninth Circuit also took note that CTIA did not argue that the compelled disclosure was
Northern District of California
 United States District Court




                                  13   “controversial as a result of disagreement about whether radio-frequency radiation can be

                                  14   dangerous to cell phone users.” Id. at 848 (“We agree with CTIA’s tacit admission that the

                                  15   required disclosure is not controversial on that account.”). The court went on to explain that, in

                                  16   fact, the ordinance was not controversial because

                                  17                  [i]t does not force cell phone retailers to take sides in a heated
                                                      political controversy. The FCC’s required disclosure is no more and
                                  18                  no less than a safety warning, and Berkeley’s required disclosure is
                                                      a short-hand description of the warning the FCC already requires
                                  19                  cell phone manufacturers to include in their user manuals.
                                  20   Id.

                                  21           Finally, the Ninth Circuit found that, even though, under Zauderer, unduly burdensome

                                  22   compelled disclosure would not be permitted, CTIA had not shown such a burden in the instant

                                  23   case.

                                  24                  [T]he ordinance may be satisfied by a single 8.5 x 11” posted notice
                                                      of 5 x 8” handout to which the retailer may add additional
                                  25                  information so long as that information is distinct from the
                                                      compelled disclosure. This minimal requirement does not interfere
                                  26                  with advertising or threaten to drown out messaging by the cell
                                                      phone retailers subject to the requirement.
                                  27

                                  28   Id. at 849.
                                                                                         4
                                         Case 3:15-cv-02529-EMC Document 162 Filed 09/17/20 Page 5 of 18




                                   1           2.     Preemption

                                   2           On the preemption claim, the Ninth Circuit began its analysis by noting that conflict

                                   3   preemption was at issue. “‘Conflict preemption is implicit preemption of state law that occurs

                                   4   where there is an actual conflict between state and federal law.’” Id. at 849. “Conflict preemption

                                   5   arises either when ‘compliance with both federal and state regulations is a physical impossibility

                                   6   . . . or when state law stands as an obstacle to the accomplishment and execution of the full

                                   7   purposes and objectives of Congress.’” Id. Here, CTIA was arguing that “Berkeley’s compelled

                                   8   disclosure . . . requir[es] more disclosure than is required by the FCC,” and thus, obstacle

                                   9   preemption was the focus. Id.

                                  10           Whether there was preemption turned on the intent of Congress. See id. at 850 (stating that

                                  11   “[p]reemption analysis start[s] with the assumption that the historic police powers of the States

                                  12   were not to be superseded by the Federal Act unless that was the clear and manifest purpose of
Northern District of California
 United States District Court




                                  13   Congress”) (internal quotation marks omitted). With respect to the Telecommunications Act of

                                  14   1996 (the “FCC’s organic statute”),

                                  15                  Congress desired “uniform consistent requirements, with adequate
                                                      safeguards of public health and safety” in nationwide telecom
                                  16                  services. The Act delegated to the FCC the authority “to ‘make
                                                      effective rules regarding the environmental effects of [RF]
                                  17                  emissions.’” Specifically, “the FCC was tasked not only with
                                                      protecting the health and safety of the public, but also with ensuring
                                  18                  the rapid development of an efficient and uniform network.”
                                  19   Id. at 850.

                                  20           CTIA argued that the City ordinance was preempted because “the FCC does not compel

                                  21   cell phone manufacturers to provide information to consumers about SAR limits on RF radiation

                                  22   exposure,” id., but the Ninth Circuit was not persuaded. The court noted that, “[b]eginning in

                                  23   October 2015, the FCC required cell phone manufacturers to inform consumers of minimum

                                  24   separation distances in user manuals.” Id. at 850 (citing In re Exposure Procedures and Equipment

                                  25   Authorization Policies for Mobile and Portable Devices, FCC Office of Engineering and

                                  26   Technology Laboratory Division § 4.2.2(d) at 11 (Oct. 23, 2015)). Because of the FCC’s

                                  27   requirement, the court found the preemption argument untenable:

                                  28                  Berkeley’s compelled disclosure does no more than alert consumers
                                                                                         5
                                         Case 3:15-cv-02529-EMC Document 162 Filed 09/17/20 Page 6 of 18



                                                      to the safety disclosures that the FCC requires, and directs
                                   1                  consumers to federally compelled instructions in their user manuals
                                                      providing specific information about how to avoid excessive
                                   2                  exposure. Far from conflicting with federal law and policy, the
                                                      Berkeley ordinance complements and reinforces it.
                                   3

                                   4   Id. at 851. Accordingly, the ordinance did not stand as an obstacle to the accomplishment and

                                   5   execution of the full purposes and objectives of Congress as implemented by the FCC.

                                   6   C.     FCC Orders

                                   7          In December 2019, several months after the Ninth Circuit issued its decision, the FCC

                                   8   issued an order that CTIA now argues impacts the merits of this case. That order shall hereinafter

                                   9   be referred to as the 2019 RF Order. See 2019 RF Order, 2019 WL 6681944 (indicating adoption

                                  10   date of November 27, 2019).

                                  11          To understand the 2019 RF Order, however, the Court must first consider the background

                                  12   to that order – in particular, the 2013 RF Order that preceded it. See 2013 RF Order, 28 F.C.C.R.
Northern District of California
 United States District Court




                                  13   3498 (adopted on March 27, 2013, and released on March 29, 2013), available at 2013 WL

                                  14   1304134.

                                  15          1.      2013 RF Order

                                  16          The 2013 RF Order had three parts: (1) a Report and Order (i.e., Order), (2) a Further

                                  17   Notice of Proposed Rulemaking (i.e., Further Notice), and (3) a Notice of Inquiry (i.e., Inquiry).

                                  18   The Inquiry is what is relevant to the instant case.

                                  19          The main point of the Inquiry was to “determine whether there is a need for reassessment

                                  20   of the Commission radiofrequency (RF) exposure limits and policies.” Id. at 3501 (¶ 5) (noting

                                  21   that the last time RF exposure limits had been considered was in 1996). However, the Inquiry also

                                  22   covered related topics, such as asking for comment on what information should be provided to the

                                  23   public about RF exposure and safety. See, e.g., id. at 3502 (¶ 7) (asking “whether the Commission

                                  24   should consistently require either disclosure of the maximum SAR value or other more reliable

                                  25   exposure data in a standard format – perhaps in manuals, at point-of-sale, or on a website”); id. at

                                  26   3581 (¶ 231) (noting that information is provided to the public through Bulletins and the FCC

                                  27   website; asking for “comment on what additional information should be provided to consumers

                                  28   and in what format to assist in making decisions about reducing exposure”); id. at 3582 (¶ 235)
                                                                                          6
                                         Case 3:15-cv-02529-EMC Document 162 Filed 09/17/20 Page 7 of 18




                                   1   (“request[ing] comment in general on the information discussed that would be most useful to

                                   2   provide precautionary guidance to consumers”).

                                   3           2.      2019 RF Order

                                   4           Six years after the 2013 RF Order, the FCC issued the 2019 RF Order. Among other

                                   5   things, the 2019 RF Order “resolv[ed] [the 2013 Inquiry above] that sought public input on,

                                   6   among other issues, whether the Commission should amend its existing RF emission exposure

                                   7   limits.” 2019 RF Order, 2019 WL 6681944, at *2 (¶ 2). On this specific issue, the FCC found

                                   8                   no appropriate basis for and thus decline to propose amendments to
                                                       our existing limits at this time. We take to heart the findings of the
                                   9                   Food & Drug Administration (FDA), an expert agency regarding the
                                                       health impacts of consumer products, that “[t]he weight of scientific
                                  10                   evidence has not linked cell phones with any health problems.”
                                                       Despite requests from some to increase and others to decrease the
                                  11                   existing limits, we believe they reflect the best available information
                                                       concerning safe levels of RF exposure for workers and members of
                                  12                   the general public, including inputs from our sister federal agencies
Northern District of California
 United States District Court




                                                       charged with regulating safety and health and from well-established
                                  13                   international standards.
                                  14   Id. at *2 (¶ 2). The FCC further found that, “even if certified or otherwise authorized devices

                                  15   produce RF exposure levels in excess of Commission limits under normal use, such exposure

                                  16   would still be well below levels considered to be dangerous, and therefore phones legally sold in

                                  17   the United States pose no health risks.” Id. at *6 (¶ 14); see also id. at *4 (¶ 10) (“[N]o expert

                                  18   health agency expressed concern about the Commission’s RF exposure limits. Rather, agencies’

                                  19   public statements continue to support the current limits.”); id. at *4 (¶ 11) (“[T]he FDA maintains

                                  20   that ‘[t]he weight of scientific evidence has not linked cell phones with any health problems’ and

                                  21   that ‘the current safety limits for cell phones are acceptable for protecting the public health.’”); id.

                                  22   at *5 (¶ 12) (“[A]s noted by the FDA, there is no evidence to support that adverse health effects in

                                  23   humans are caused by exposures at, under, or even in some cases above, the current RF limits.

                                  24   Indeed, no scientific evidence establishes a causal link between wireless device use and cancer or

                                  25   other illnesses.”).

                                  26           As for the issue of what information should be provided to the public, the FCC noted that it

                                  27   was

                                  28                   continu[ing] to ensure that relevant information is available to the
                                                                                          7
                                           Case 3:15-cv-02529-EMC Document 162 Filed 09/17/20 Page 8 of 18



                                                      public. First, the Commission maintains several webpages that
                                   1                  provide information about RF exposure to the public. These range
                                                      from general RF exposure information to information on specific
                                   2                  topics, including wireless devices and health concerns. Second,
                                                      guidance from the FCC Laboratory continue recommending that
                                   3                  device manuals include operating instructions and advisory
                                                      statements for RF exposure compliance. This information allows
                                   4                  users to make informed decisions on the type of body-worn
                                                      accessories and operating configurations that are appropriate for
                                   5                  their usage. Third, we make available information on the
                                                      characterization of typical RF exposure levels emitted from base
                                   6                  stations. Relatedly, we note that the World Health Organization
                                                      (WHO) states that “[f]rom all evidence accumulated so far, no
                                   7                  adverse short-or long-term health effects have been shown to occur
                                                      from the RF signals produced by base stations.” WHO goes on to
                                   8                  say that the erroneous public perception of a possible risk from such
                                                      exposure may, even while unsupported by evidence, still contribute
                                   9                  to a feeling of uncertainty or a lack of control. That is why the
                                                      context and placement of RF exposure information is so important.
                                  10                  Given the federal safety determination, the information on the
                                                      FCC’s websites and in device manuals are both adequate to inform
                                  11                  consumers of these issues and do not risk contributing to an
                                                      erroneous public perception or overwarning of RF emissions from
                                  12                  FCC certified or authorized devices. The FCC will continue to
Northern District of California
 United States District Court




                                                      evaluate public information materials and update as appropriate.
                                  13

                                  14   Id. at *8 (¶ 16) (emphasis added).1 In short, the FCC determined that it would not require

                                  15   additional disclosures to the public; however, it did not comment explicitly on whether additional

                                  16   disclosures (e.g., if imposed by local government) would be permitted. On the other hand, the

                                  17   FCC did take note of the countervailing concern of “overwarning” consumers.

                                  18   D.      FCC Statement of Interest

                                  19           Although, in the 2019 RF Order, the FCC did not address whether additional disclosures

                                  20   required by local government would be permitted, the FCC made an appearance in the instant case

                                  21   to explicitly tender an opinion (more specifically, a Statement of Interest) on whether the Berkeley

                                  22   ordinance at issue here should be allowed. The agency took the express position that the

                                  23   ordinance should not be allowed to require the warnings therein.2

                                  24

                                  25
                                       1
                                         The City focuses on the sentence “That is why the context and placement of RF exposure
                                       information is so important” – arguing that this sentence applies to RF exposure from base
                                  26   stations, not cell phones. See City Resp. to FCC St. at 5. While that may be true, the sentence that
                                       follows applies more broadly not just to RF exposure from base stations but also RF exposure
                                  27   from cell phones. This is clear from the reference to “device manuals.”

                                  28
                                       2
                                        The City contends that the Statement of Interest simply represents the views of the FCC’s
                                       General Counsel, and not the views of the FCC itself (i.e., those of the Commissioners who direct
                                                                                       8
                                         Case 3:15-cv-02529-EMC Document 162 Filed 09/17/20 Page 9 of 18




                                   1            According to the FCC, the Berkeley ordinance is subject to preemption because it

                                   2   “conflicts with or undermines [a] policy judgment made” by the agency. FCC St. at 12. “The

                                   3   FCC has acted ‘to ensure that relevant information’ about RF emissions from cell phones ‘is made

                                   4   available to the public” – in particular, on FCC webpages and in cell phone user manuals FCC St.

                                   5   at 12.

                                   6                   In December 2019, the FCC concluded that the information about
                                                       RF exposure on its website and in cell phone user manuals was
                                   7                   “adequate to inform consumers” of potential health risks associated
                                                       with RF emissions from FCC-certified cell phones. 2019 RF Order
                                   8                   ¶ 16. Explaining that “the context and placement of RF exposure
                                                       information is so important,” the Commission found that any
                                   9                   additional warnings about RF exposure could create “an erroneous
                                                       public perception or overwarning of RF emissions from FCC
                                  10                   certified or authorized devices” and “contribute to a feeling of
                                                       uncertainty or a lack of control” among consumers. Ibid. These
                                  11                   findings reflect “the FCC’s considered policy judgment regarding
                                                       how best and in what form to disseminate relevant information
                                  12                   about RF exposure to the public.” FCC Statement of Interest, Cohen
Northern District of California
 United States District Court




                                                       v. Apple, Attachment at 19.
                                  13
                                                       The Berkeley ordinance conflicts with that policy judgment and
                                  14                   therefore is preempted. Given the FCC’s calibrated regime
                                                       regarding RF disclosures and its determination that existing RF
                                  15                   exposure information provided on the FCC’s website and in cell
                                                       phone user manuals is adequate to inform consumers without
                                  16                   prompting unwarranted fears about RF emissions, the Berkeley
                                                       ordinance is not only unnecessary but likely detrimental to the
                                  17                   public. On its face, the notice mandated by Berkeley goes beyond
                                                       what the FCC provides on its website and requires in user manuals,
                                  18                   and therefore has the potential to “overwarn” consumers, creating
                                                       the false impression that FCC-certified cell phones are unsafe when
                                  19                   carried against the body.
                                  20   FCC St. at 11-12.

                                  21            The FCC further asserted that the Berkeley ordinance is preempted because the agency has

                                  22   determined that “certified cell phones ‘pose no health risks’” but the ordinance suggests that

                                  23   “certified cell phones could emit unsafe levels of RF energy when carried against the body.” FCC

                                  24   St. at 13.

                                  25

                                  26   the agency). The Court does not agree. It is true that Mr. Johnson authored the letter that
                                       effectively constitutes the Statement of Interest. However, in the letter, Mr. Johnson specifically
                                  27   states that “[t]he Commission respectfully requests that the Department of Justice file a Statement
                                       of Interest in this case attaching the letter.” Docket No. 148-1 (Letter at 1) (emphasis added).
                                  28   There is nothing to indicate that Mr. Johnson’s representation was not accurate and authorized by
                                       the Commission.
                                                                                          9
                                        Case 3:15-cv-02529-EMC Document 162 Filed 09/17/20 Page 10 of 18




                                   1                                         II.       DISCUSSION

                                   2   A.     Legal Standard

                                   3          Federal Rule of Civil Procedure 12(c) governs motions for judgment on the pleadings.

                                   4   Under the rule, “[a]fter the pleadings are closed – but early enough not to delay trial – a party

                                   5   may” make such a motion. Fed. R. Civ. P. 12(c). In evaluating a motion for judgment on the

                                   6   pleadings, a court

                                   7                  must accept all factual allegations in the complaint as true and
                                                      construe them in the light most favorable to the non-moving party.
                                   8                  Judgment on the pleadings is properly granted when there is no issue
                                                      of material fact in dispute, and the moving party is entitled to
                                   9                  judgment as a matter of law.
                                  10   Fleming v. Pickard, 581 F.3d 922, 925 (9th Cir. 2009). “Analysis under Rule 12(c) is

                                  11   ‘substantially identical’ to analysis under Rule 12(b)(6) because, under both rules, ‘a court must

                                  12   determine whether the facts alleged in the complaint, taken as true, entitle the plaintiff to a legal
Northern District of California
 United States District Court




                                  13   remedy.’” Chavez v. United States, 683 F.3d 1102, 1108 (9th Cir. 2012).

                                  14          According to CTIA, it is entitled to judgment on the pleadings, on both its First

                                  15   Amendment claim and its preemption claim. The Court addresses the preemption argument first

                                  16   because, if the ordinance is in fact preempted, then there is no need to consider the First

                                  17   Amendment implications of the ordinance.

                                  18   B.     Preemption

                                  19          CTIA asserts that the Berkeley ordinance is preempted for the same two reasons articulated

                                  20   by the FCC in its Statement of Interest: (1) “the [Berkeley] ordinance conflicts with the FCC’s

                                  21   determination that RF emissions from FCC-certified cell phones pose no health risks” and (2)

                                  22   “[t]he Berkeley ordinance conflicts with the FCC’s judgment concerning how best and in what

                                  23   form to provide information about RF exposure to the public.” FCC St. at 14. For purposes of

                                  24   this opinion, the Court need only address the second preemption argument. CTIA’s second

                                  25   preemption argument is predicated on statements made by the FCC in (1) its 2019 RF and (2) its

                                  26   Statement of Interest submitted in conjunction with this litigation.

                                  27          As a preliminary matter, the Court notes that this particular preemption argument was not

                                  28   addressed by the Ninth Circuit in its prior order – nor could it have been given that the 2019 RF
                                                                                         10
                                        Case 3:15-cv-02529-EMC Document 162 Filed 09/17/20 Page 11 of 18




                                   1   Order and Statement of Interest both post-date the Ninth Circuit’s decision. CTIA’s preemption

                                   2   argument, however, is similar to its prior preemption argument in that it again relies on conflict

                                   3   preemption.

                                   4          In its opposition brief, the City seems to argue (for the first time) that there can be no

                                   5   conflict preemption because there is a provision in the Telecommunications Act of 1996 (“TCA”)

                                   6   suggesting that preemption must be express and not implied. See Opp’n at 22-23. That provision

                                   7   states as follows: “NO IMPLIED EFFECT. – This Act and the amendments made by this Act shall

                                   8   not be construed to modify, impair, or supersede Federal, State, or local law unless expressly so

                                   9   provided in such Act or amendments.” 110 Stat. 56, 143 (§ 601(c)(1)).

                                  10          The City’s argument, however, is not persuasive for the reasons articulated by the Third

                                  11   Circuit in Farina v. Nokia, Inc., 625 F.3d 97 (3d Cir. 2010). In Farina, the plaintiff brought

                                  12   various claims “based on the allegation that cell phones, as currently manufactured, are unsafe to
Northern District of California
 United States District Court




                                  13   be operated without headsets because the customary manner in which they are used – with the user

                                  14   holding the phone so that the antenna is positioned next to his head – exposes the user to

                                  15   dangerous amounts of radio frequency (‘RF’) radiation.” Id. at 104. In response to a conflict

                                  16   preemption argument made by the defendants, the plaintiff argued that § 601(c)(1) “demonstrates

                                  17   Congress’s intent to limit the preemption of state law to only those situations covered by an

                                  18   express preemption provision.” Id. at 131. The Third Circuit stated that, while this argument was

                                  19   “not without some force,” “it is a general rule in preemption analysis that a savings provision does

                                  20   not ‘bar the ordinary working of conflict pre-emption principles.’” Id. After all, “‘[w]hy . . .

                                  21   would Congress not have wanted ordinary pre-emption principles to apply where an actual conflict

                                  22   with a federal objective is at stake?’” Id.; cf. Ariz. v. United States, 567 U.S. 387, 406 (2012)

                                  23   (stating that “the existence of an express pre-emption provisio[n] does not bar the ordinary

                                  24   working of conflict pre-emption principles or impose a special burden that would make it more

                                  25   difficult to establish the pre-emption of laws falling outside the clause”) (emphasis in original;

                                  26   internal quotation marks omitted). The Court agrees with Farina that the TCA does not displace

                                  27   the application of conventional conflict preemption doctrine, including obstacle preemption.

                                  28          Under a conflict preemption analysis, the Court begins with the “‘presumption that
                                                                                         11
                                           Case 3:15-cv-02529-EMC Document 162 Filed 09/17/20 Page 12 of 18




                                   1   Congress did not intend to displace state law,’” particularly “in fields within the police power of

                                   2   the state.” Id. at 116. Here, CTIA suggests that the police power of the City is not implicated

                                   3   because, at the hearing, Berkeley argued that the “Ordinance is designed to reassure skeptical

                                   4   consumers about the safety of a product that poses no health risks. That interest – if it is a

                                   5   legitimate interest at all – is not a traditional health and safety interest within the historic police

                                   6   powers of the States.” Docket No. 156 (Pl.’s Supp. Br. at 5). This argument is not entirely

                                   7   lacking in merit. Notably, at the hearing, the City conceded that FCC-certified cell phones are

                                   8   safe. Nonetheless, the Court assumes for purposes of this opinion that the presumption against

                                   9   preemption is still significant here – both because health and safety are still involved inasmuch as

                                  10   consumer perception and conduct may be affected. See Opp’n at 4 (arguing that “the notice is

                                  11   designed to inform consumers about how they can use their cell phones without exceeding federal

                                  12   RF exposure limits – if they so choose”).3 Also, a presumption against preemption is not
Northern District of California
 United States District Court




                                  13   unreasonable given the TCA savings clause referenced above. See 110 Stat. 56, 143 (§ 601(c)(1))

                                  14   (“This Act and the amendments made by this Act shall not be construed to modify, impair, or

                                  15   supersede Federal, State, or local law unless expressly so provided in such Act or amendments.”

                                  16   110 Stat. 56, 143 (§ 601(c)(1)).

                                  17           That being said, the presumption against preemption is not the only guiding principle in the

                                  18   instant case. As the Third Circuit noted in Farina, “[t]he Supreme Court’s preemption case law

                                  19   indicates that regulatory situations in which an agency is required to strike a balance between

                                  20   competing statutory objectives lend themselves to a finding of conflict preemption.” Farina, 625

                                  21   F.3d at 123.

                                  22                   The reason why state law conflicts with federal law in these
                                                       balancing situations is plain. When Congress charges an agency
                                  23                   with balancing competing objectives, it intends the agency to use its
                                                       reasoned judgment to weigh the relevant considerations and
                                  24                   determine how best to prioritize between these objectives. Allowing
                                                       state law to impose a different standard permits a re-balancing of
                                  25                   those considerations. A state-law standard that is more protective of
                                                       one objective may result in a standard that is less protective of
                                  26

                                  27   3
                                         See also Docket No. 33 (Opp’n at 9-10) (arguing that the purpose of the ordinance “is to assure
                                  28   that ‘consumers have the information they need to make their own choices about the extent and
                                       nature of their exposure to radio frequency radiation’”).
                                                                                        12
                                           Case 3:15-cv-02529-EMC Document 162 Filed 09/17/20 Page 13 of 18



                                                      others.
                                   1

                                   2   Id. (emphasis added).

                                   3           In the instant case, there is no dispute that the FCC has been tasked with accommodating

                                   4   competing objectives. Under the Federal Communications Act (“FCA”), “the FCC was tasked not

                                   5   only with protecting the health and safety of the public, but also with ensuring the rapid

                                   6   development of an efficient and uniform [telecommunications] network, one that provides

                                   7   effective and widely accessible service at a reasonable cost.” 4 Id. at 125. Similarly, under the

                                   8   TCA (which amended the FCA), the FCC was again “tasked not only with protecting health and

                                   9   safety of the public, but also with ensuring rapid development of an efficient and uniform

                                  10   network.”5 CTIA, 928 F.3d at 850. And by being tasked with the development and deployment of

                                  11   an efficient and uniform telecommunications network, it may reasonably be inferred that this task

                                  12   encompassed promoting the growth of that network and related services. This evidently is what
Northern District of California
 United States District Court




                                  13   underpins the FCC’s concern in the 2019 RF Order of “overwarning” consumers.

                                  14           CTIA contends that the FCC’s 2019 RF Order and its Statement of Interest submitted in

                                  15   this litigation express the FCC’s balancing of the above competing objectives. CTIA further

                                  16   argues that the City ordinance, by emphasizing the risk of wearing cell phones closer than that

                                  17   addressed in the user device manuals and implying that doing so creates a health risk, upsets that

                                  18   balance. As stated above, neither this Court (in its earlier ruling in denying preliminary

                                  19   injunction) nor the Ninth Circuit (on appeal) addressed the conflict preemption argument now

                                  20   presented as a result of the FCC’s 2019 RF Order and Statement of Interest.

                                  21           The Court begins with the 2019 RF Order. As noted above, in the 2019 RF Order, the

                                  22

                                  23   4
                                         See, e.g., 47 U.S.C. § 151 (indicating the goal of “mak[ing] available . . . a rapid, efficient,
                                  24   nationwide, and world-wide wire and radio communication service”; id. § 157 (stating that “[i]t
                                       shall be the policy of the United States to encourage the provision of new technologies and
                                  25   services to the public”); id. § 332 (providing that, with respect to private mobile services, the FCC
                                       shall consider whether its actions “promote the safety of life and property” and “provide services
                                  26   to the largest feasible number of users”).

                                  27
                                       5
                                         See, e.g., 110 Stat. 56 (1996) (indicating that one purpose for the TCA is to “encourage the rapid
                                       deployment of new telecommunications technologies”); see also Reno v. ACLU, 521 U.S. 844,
                                  28   857 (1997) (stating that the TCA’s “primary purpose was to reduce regulation and encourage ‘the
                                       rapid deployment of new telecommunications technologies’”).
                                                                                          13
                                           Case 3:15-cv-02529-EMC Document 162 Filed 09/17/20 Page 14 of 18




                                   1   FCC stated that it was

                                   2                    continu[ing] to ensure that relevant information is available to the
                                                        public. First, the Commission maintains several webpages that
                                   3                    provide information about RF exposure to the public. These range
                                                        from general RF exposure information to information on specific
                                   4                    topics, including wireless devices and health concerns. Second,
                                                        guidance from the FCC Laboratory continue recommending that
                                   5                    device manuals include operating instructions and advisory
                                                        statements for RF exposure compliance. This information allows
                                   6                    users to make informed decisions on the type of body-worn
                                                        accessories and operating configurations that are appropriate for
                                   7                    their usage. Third, we make available information on the
                                                        characterization of typical RF exposure levels emitted from base
                                   8                    stations. Relatedly, we note that the World Health Organization
                                                        (WHO) states that “[f]rom all evidence accumulated so far, no
                                   9                    adverse short-or long-term health effects have been shown to occur
                                                        from the RF signals produced by base stations.” WHO goes on to
                                  10                    say that the erroneous public perception of a possible risk from such
                                                        exposure may, even while unsupported by evidence, still contribute
                                  11                    to a feeling of uncertainty or a lack of control. That is why the
                                                        context and placement of RF exposure information is so important.
                                  12                    Given the federal safety determination, the information on the
Northern District of California




                                                        FCC’s websites and in device manuals are both adequate to inform
 United States District Court




                                  13                    consumers of these issues and do not risk contributing to an
                                                        erroneous public perception or overwarning of RF emissions from
                                  14                    FCC certified or authorized devices. The FCC will continue to
                                                        evaluate public information materials and update as appropriate.
                                  15

                                  16   2019 RF Order, 2019 WL 6681944, at *8 (¶ 16).

                                  17            As an initial matter, the Court acknowledges the parties’ dispute over whether this passage

                                  18   from the 2019 RF Order is simply a policy statement (the City’s position) or something more akin

                                  19   to a rule or regulation (CTIA’s position).   If the former, less deference would be afforded to the

                                  20   agency; if the latter, more deference. Cf. Christensen v. Harris County, 529 U.S. 576, 587 (2000)

                                  21   (noting that an interpretation expressed in an agency opinion letter is different from one arrived at

                                  22   after formal notice-and-comment rulemaking; it is “like interpretations contained in policy

                                  23   statements, agency manuals, and enforcement guidelines, all of which lack the force of law [and]

                                  24   do not warrant Chevron-style deference”6 but rather are subject to Skidmore deference7). The

                                  25   Court, however, need not resolve this dispute because the 2019 RF Order does not state what

                                  26

                                  27   6
                                           See Chevron U.S.A. Inc. v. Natural Resources Defense Council, 437 U.S. 837 (1984).
                                  28   7
                                           See Skidmore v. Swift & Co., 323 U.S. 134 (1944).
                                                                                        14
                                           Case 3:15-cv-02529-EMC Document 162 Filed 09/17/20 Page 15 of 18




                                   1   CTIA (or the FCC) claims it does. That is, as noted above, the 2019 RF Order on its face simply

                                   2   indicates that additional disclosures about RF exposure and safety are not required but that does

                                   3   not address whether additional disclosures are permitted. It simply embodies the FCC’s

                                   4   recognition that there are competing interests with which it must contend.

                                   5           But assuming that the passage above from the 2019 RF Order were entitled to Skidmore

                                   6   deference only, see Skidmore, 323 U.S. at 140 (noting that deference would depend on “the

                                   7   thoroughness evident in [the agency’s] consideration, the validity of its reasoning, its consistency

                                   8   with earlier and later pronouncements, and all those factors which give it power to persuade”), the

                                   9   Court finds that it is entitled to modest weight. It is consistent with the overarching statutes which

                                  10   recognizes the varying interests at stake. And it is a fair and valid point for the FCC to state that

                                  11   disclosures about RF exposure and safety have the potential to overwarn – particularly in light of

                                  12   the FCC’s finding that cell phones do not pose a health risk under normal use and the City’s
Northern District of California
 United States District Court




                                  13   concession that FCC-certified cell phones are safe. It was based on the FCC’s consideration of

                                  14   extensive comments and information received over the span of several years. Furthermore, the

                                  15   FCC’s position here is consistent with its earlier actions in providing information to the public

                                  16   about RF exposure and safety in limited ways.8

                                  17           The Court therefore turns to the FCC Statement of Interest which directly addresses the

                                  18   matter at issue herein. The Statement is a clear statement by the FCC that the Berkeley ordinance

                                  19   specifically constitutes overwarning.9 According to CTIA, the Statement is entitled to a high level

                                  20
                                       8
                                  21     In its papers, the City has argued that, if the 2019 RF Order was intended to preempt local
                                       regulation, then the FCC should have had to comply with the notice-and-comment procedures
                                  22   provided for in 47 U.S.C. § 253(d). The Court need not address this argument because, as
                                       discussed above, it has concluded that the 2019 RF Order does not address whether and what kind
                                  23   of additional disclosures, if imposed by a local government, are permitted. (The City did not
                                       argue that the Section 253(d) notice and comment procedure should have applied to the FCC’s
                                  24   filing of the Statement of Interest discussed below. Had Berkeley so argued, it is notable that the
                                       ability to obtain such notice and comment in the midst of litigation would seem highly
                                  25   problematic, and it may be contended that Berkeley’s ability to respond to and oppose the
                                       Statement is functionally similar to a notice and comment process.) The Court also notes that the
                                  26   lack of a notice-and-comment process is a factor that informs the degree of deference to the FCC’s
                                       order under Skidmore. As noted herein, the degree of deference afforded in this case is modest.
                                  27   9
                                        The FCC goes further, of course, to say that the Berkeley ordinance is preempted by federal law.
                                  28   See FCC St. at 14. But the Court affords no deference to an agency’s legal conclusion of
                                       preemption. See Farina, 625 F.3d at 126. In contrast, “[w]here ‘the subject matter is technical
                                                                                       15
                                        Case 3:15-cv-02529-EMC Document 162 Filed 09/17/20 Page 16 of 18




                                   1   of deference under Auer v. Robbins, 519 U.S. 452 (1997). Under Auer deference, “where an

                                   2   agency interprets its own regulation, even if through an informal process, its interpretation . . . is

                                   3   controlling . . . unless ‘plainly erroneous or inconsistent with the regulation.’” Bassiri v. Xerox,

                                   4   463 F.3d 927, 930 (9th Cir. 2006). CTIA’s contention that Auer deference applies assumes that

                                   5   the 2019 RF Order amounts to a rule or regulation – such that the Statement of Interest constitutes

                                   6   an interpretation of that rule/regulation and thereby should be deemed controlling absent plain

                                   7   error or inconsistency. The City, however, as noted above, disputes that the 2019 RF order is

                                   8   effectively a rule or regulation, contending that the order constitutes a policy statement and

                                   9   nothing more. But similar to above, the Court need not resolve this dispute. For purposes of this

                                  10   opinion, the Court assumes that the 2019 RF Order is essentially a policy statement and therefore

                                  11   only modest Skidmore deference should be applied to the Statement of Interest. The problem for

                                  12   the City is that, even under Skidmore, the Statement of Interest is entitled to some deference to the
Northern District of California
 United States District Court




                                  13   extent it has the power to persuade.

                                  14          The Statement of Interest is consistent with the 2019 RF Order in recognizing that

                                  15   additional disclosures pose a risk of overwarning. Furthermore, even if the Berkeley ordinance

                                  16   specifically is (as the Ninth Circuit indicated) literally true and not misleading, it does not

                                  17   necessarily follow that there is no risk of “overwarning” – especially given that the FCC is tasked

                                  18   with balancing the competing objectives of ensuring public health and safety and promoting the

                                  19   development and growth of the telecommunications network and related services. The City

                                  20   contends that its ordinance “simply complements the FCC’s own regulations to ‘protect the health

                                  21   and safety of the public’” and thus cannot be an obstacle to the accomplishment of a federal

                                  22   objective. Opp’n at 15. But the FCC’s objective here is not singularly focused on health and

                                  23   safety, but to balance that with the other objective of promoting industry growth. See Farina, 625

                                  24

                                  25   and the relevant history and background are complex and extensive’ [a court] defer[s] to ‘an
                                       agency’s explanation of how state law affects the regulatory scheme.” Farina, 625 F.3d at 126;
                                  26   see also Wyeth v. Levine, 555 U.S. 555, 576-77 (2009) (stating that “we have given ‘some weight’
                                       to an agency’s views about the impact of tort law on federal objectives when ‘the subject matter is
                                  27   technica[l] and the relevant history and background are complex and extensive’” but “we have not
                                       deferred to any agency’s conclusion that state law is pre-empted”) (emphasis in original). “‘The
                                  28   weight . . . accord[ed] the agency’s explanation . . . depends on its thoroughness, consistency, and
                                       persuasiveness.’” Farina, 625 F.3d at 127; see also Wyeth, 555 U.S. at 577.
                                                                                        16
                                        Case 3:15-cv-02529-EMC Document 162 Filed 09/17/20 Page 17 of 18




                                   1   F.3d at 125; see also id. at 130 (distinguishing the Supreme Court case, Wyeth, 555 U.S. at 555,

                                   2   which considered whether state law claims were preempted by the FDA’s approval of a drug label,

                                   3   because “Wyeth was not a balancing case[;] [s]tate-law actions seeking to impose liability for

                                   4   inadequate warnings would not conflict with the FDA’s labeling approval because both were

                                   5   designed to serve the same objective – protecting the public safety”). The Court cannot conclude

                                   6   the FCC’s position stated in the Statement of Interest is not persuasive, at least in the context of

                                   7   this competing objective and the content of the required disclosure in this case. Given the

                                   8   specificity of the warning required by the Berkeley ordinance, the implied risk to safety if the

                                   9   warning is not followed (a risk the FCC has concluded does not exist), and the acknowledged

                                  10   “controversy concerning whether radio-frequency radiation from cell phones can be dangerous if

                                  11   the phones are kept too close to a user’s body over a sustained period,” CTIA, 928 F.3d at 848, the

                                  12   FCC could properly conclude that the Berkeley ordinance – as worded – overwarns and stands as
Northern District of California
 United States District Court




                                  13   an obstacle to the accomplishment of balancing federal objectives by the FCC.10

                                  14   ///

                                  15   ///

                                  16   ///

                                  17   ///

                                  18   ///

                                  19   ///

                                  20   ///

                                  21   ///

                                  22   ///

                                  23   ///

                                  24
                                       10
                                  25     This is so even if the ordinance for First Amendment purposes concerns a purely factual and
                                       uncontroversial matter under Zauderer, a matter determined by the Court and not the FCC. The
                                  26   Court acknowledges that the agency did not offer, in the context of the First Amendment analysis,
                                       any specific evidence “showing how Berkeley consumers have understood the compelled
                                  27   disclosure, or evidence showing that sales of cell phones in Berkeley were, or are likely to be,
                                       depressed as a result.” CTIA, 928 F.3d at 848. But that is not dispositive to the preemption
                                  28   analysis above where the Court, in upholding the FCC’s determination, has considered a number
                                       of factors that warrant some, albeit modest, deference under Skidmore.
                                                                                        17
                                        Case 3:15-cv-02529-EMC Document 162 Filed 09/17/20 Page 18 of 18




                                   1                                       III.     CONCLUSION

                                   2           For the foregoing reasons, the Court grants CTIA’s motion for judgment on the pleadings.

                                   3   The Court holds, in view of the 2019 RF Order and FCC Statement of Interest, that the Berkeley

                                   4   ordinance as drafted is preempted.11 Because the Court finds preemption, it need not address

                                   5   CTIA’s argument that the ordinance also violates the First Amendment.

                                   6           The Clerk of the Court is instructed to enter a final judgment in accordance with this order

                                   7   and close the file in this case.

                                   8           This order disposes of Docket No. 143.

                                   9

                                  10           IT IS SO ORDERED.

                                  11

                                  12   Dated: September 17, 2020
Northern District of California
 United States District Court




                                  13

                                  14                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  15                                                     United States District Judge
                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                       11
                                  28    The Court does not opine whether an ordinance stripped of any implication about public safety
                                       would be preempted.
                                                                                    18
